DETAILED ACTION
The Action is responsive to Applicant’s Application filed November 9, 2018.
Please note claims 1-24 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed November 9, 2018 are considered in compliance with 37 CFR 1.81 and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10, 16-18, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komarov (US Pub. No. 2016/0210294).


Regarding claim 1, Komarov teaches a device for dynamically building a file graph, the device comprising: 
‘a memory including instructions’ (¶0098)
‘processing circuitry that, when in operation (¶0098), is configured by the instructions to:
receive a first metadata set for a first file’ as receiving metadata associated a graph of a graph search query (¶0021)
‘receive a second metadata set for a second file’ as receiving content metadata from content items (¶0022)
‘compute an intersection of the first metadata set and the second metadata set’ as determining a similarity score between the metadata (¶0078)
‘create an edge in a file graph based on the intersection’ as determining a distance between the metadata based on the similarity score (¶0078)
‘receive a query about the first file’ as a graph of a graph search query (¶0021)
‘provide the second file, based on the edge, as a result to the query’ as providing search results referencing web resources having content items having content metadata sets that have the calculated similarity scores (¶0088)

Regarding claim 2, Komarov teaches ‘wherein a node in the file graph identifies a file’ as the graph nodes are content items (¶0022)

Regarding claim 8, Komarov teaches ‘wherein, to compute the intersection, the processing circuitry compares each member of the first metadata set and the second metadata set within a tolerance, the tolerance specific to a type of member, the intersection including members that are within the tolerance’ as displaying similarity scores of metadata that meets a threshold criteria (¶0030)

Regarding claim 9, Komarov teaches a method for dynamically building a file graph, the method comprising: 
‘receiving a first metadata set for a first file’ as receiving metadata associated a graph of a graph search query (¶0021)
‘receiving a second metadata set for a second file’ as receiving content metadata from content items (¶0022)
‘computing an intersection of the first metadata set and the second metadata set’ as determining a similarity score between the metadata (¶0078)
‘creating an edge in a file graph based on the intersection; receiving a query about the first file’ as determining a distance between the metadata based on the similarity score (¶0078)
‘providing the second file, based on the edge, as a result to the query’ as providing search results referencing web resources having content items having content metadata sets that have the calculated similarity scores (¶0088)

Regarding claim 10, Komarov teaches ‘wherein a node in the file graph identifies a file’ as the graph nodes are content items (¶0022)

Regarding claim 16, Komarov teaches ‘wherein computing the intersection includes comparing each member of the first metadata set and the second metadata set within a tolerance, the tolerance specific to a type of member, the intersection including members that are within the tolerance’ as displaying similarity scores of metadata that meets a threshold criteria (¶0030)

Regarding claim 17, Komarov teaches a machine readable media including instructions to dynamically build a file graph, the instructions, when executed by processing circuitry, causing the processing circuitry to perform operations comprising:
‘receiving a first metadata set for a first file’ as receiving metadata associated a graph of a graph search query (¶0021)
‘receiving a second metadata set for a second file’ as receiving content metadata from content items (¶0022)
‘computing an intersection of the first metadata set and the second metadata set’ as determining a similarity score between the metadata (¶0078)
‘creating an edge in a file graph based on the intersection; receiving a query about the first file’ as determining a distance between the metadata based on the similarity score (¶0078)
‘providing the second file, based on the edge, as a result to the query’ as providing search results referencing web resources having content items having content metadata sets that have the calculated similarity scores (¶0088)

Regarding claim 18, Komarov teaches ‘wherein a node in the file graph identifies a file’ as the graph nodes are content items (¶0022)

Regarding claim 24, Komarov teaches ‘wherein computing the intersection includes comparing each member of the first metadata set and the second metadata set within a tolerance, the tolerance specific to a type of member, the intersection including members that are within the tolerance’ as displaying similarity scores of metadata that meets a threshold criteria (¶0030)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-5, 11-13, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komarov (US Pub. No. 2016/0210294) further in view of Lisonbee et al. (US Pub. No. 2016/0179887).

Regarding claim 3, Komarov fails to explicitly teach ‘wherein the edge is a file creation type, and wherein the first metadata set is empty’
Lisonbee teaches ‘wherein the edge is a file creation type, and wherein the first metadata set is empty’ as storing edge operation types, including adding new (¶0028)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Lisonbee’s would have allowed Komarov’s to improve efficiency of data storage and processing (¶0002)

	Regarding claim 4, Lisonbee teaches ‘wherein the edge is a file rename type, and wherein the intersection does not include a file name’ as modifying an edge with a name (¶0028)

Regarding claim 5, Lisonbee teaches ‘wherein the edge is a file revision type, and wherein the intersection does not include a content hash’ as a modifying operation (¶0028)

Komarov fails to explicitly teach ‘wherein the edge is a file creation type, and wherein the first metadata set is empty’
Lisonbee teaches ‘wherein the edge is a file creation type, and wherein the first metadata set is empty’ as storing edge operation types, including adding new (¶0028)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Lisonbee’s would have allowed Komarov’s to improve efficiency of data storage and processing (¶0002)

	Regarding claim 12, Lisonbee teaches ‘wherein the edge is a file rename type, and wherein the intersection does not include a file name’ as modifying an edge with a name (¶0028)

Regarding claim 13, Lisonbee teaches ‘wherein the edge is a file revision type, and wherein the intersection does not include a content hash’ as a modifying operation (¶0028)

Regarding claim 19, Komarov fails to explicitly teach ‘wherein the edge is a file creation type, and wherein the first metadata set is empty’
Lisonbee teaches ‘wherein the edge is a file creation type, and wherein the first metadata set is empty’ as storing edge operation types, including adding new (¶0028)
Lisonbee’s would have allowed Komarov’s to improve efficiency of data storage and processing (¶0002)

	Regarding claim 20, Lisonbee teaches ‘wherein the edge is a file rename type, and wherein the intersection does not include a file name’ as modifying an edge with a name (¶0028)

Regarding claim 21, Lisonbee teaches ‘wherein the edge is a file revision type, and wherein the intersection does not include a content hash’ as a modifying operation (¶0028)

Claim 6-7, 14-15, 22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Komarov (US Pub. No. 2016/0210294) further in view of Henderson (US Pub. No. 2012/0209886).

Regarding claim 6, Komarov fails to explicitly teach ‘wherein the edge is a file move, and wherein the intersection does not include a path.’
Henderson teaches ‘wherein the edge is a file move, and wherein the intersection does not include a path’ as a move file operation (¶0376)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Henderson’s would have allowed Komarov’s to improve strategically sharing of data (¶0008)

Regarding claim 7, Henderson teaches ‘wherein the edge is a file share, and wherein the intersection does not include an access control list’ as a share file operation (¶0376)

Regarding claim 14, Komarov fails to explicitly teach ‘wherein the edge is a file move, and wherein the intersection does not include a path.’
Henderson teaches ‘wherein the edge is a file move, and wherein the intersection does not include a path’ as a move file operation (¶0376)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Henderson’s would have allowed Komarov’s to improve strategically sharing of data (¶0008)

Regarding claim 15, Henderson teaches ‘wherein the edge is a file share, and wherein the intersection does not include an access control list’ as a share file operation (¶0376)
Regarding claim 22, Komarov fails to explicitly teach ‘wherein the edge is a file move, and wherein the intersection does not include a path.’
Henderson teaches ‘wherein the edge is a file move, and wherein the intersection does not include a path’ as a move file operation (¶0376)
Henderson’s would have allowed Komarov’s to improve strategically sharing of data (¶0008)

Regarding claim 23, Henderson teaches ‘wherein the edge is a file share, and wherein the intersection does not include an access control list’ as a share file operation (¶0376)

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166